Case 1:20-cv-04172-GBD-GWG Document 32 Filed 08/27/20 Page 1 of 14

 

 

 

 

| USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ee LECTRONITCALIY PILED
BEE II SS x |p ee Be eseomeeeeee
MIGUEL HERNANDEZ AGUILAR, fi,
Lt "AUS 27.2088."
Petitioner,
ragainst- MEMORANDUM DECISION
AND ORDER
THOMAS DECKER, in his official capacity as Director a
of the New York Field Office of U.S. Immigrations & .
Customs Enforcement; CHAD WOLF, in his official 20 Civ. 4172 (GBD) (GWG)
capacity as Acting Secretary, U.S. Department of :
Homeland Security; and WILLIAM BARR, in his official :
capacity as Attorney General of the United States, :
Respondents,
eon eee ee ee ee eee ee eR ee eee ee eRe eH eee ee x

 

GEORGE B. DANIELS, United States District Judge:

Petitioner Miguel Hernandez Aguilar moves for a preliminary injunction and temporary
restraining order (“TRO”), requiring Respondents to either (1) release him, subject to appropriate
supervision conditions, or (2) provide him with a constitutionally adequate bond hearing in light of
his prolonged detention “in unsafe and punitive conditions and without any judicial custody review
in violation of the Fifth Amendment Due Process Clause.” (Pet’r’s Application for Order to Show
Cause and Prelim. Inj. and TRO, ECF No. 5, at 1.)! Alternatively, Petitioner seeks relief under Mapp
v. Reno, 241 F.3d 221 (Qd Cir. 2001), and asks this Court to “order his release on reasonable

conditions of supervision.” (Mem. of Law in Supp. of Pet’r’s Application for Order to Show Cause

 

' Petitioner also seeks a writ of habeas corpus pursuant to 28 U.S.C. § 2241, challenging his prolonged
detention by Immigration and Customs Enforcement (“ICE”). (See Verified Pet. for Writ of Habeas Corpus
Under 28 U.S.C. § 2241 (“Pet.”), ECF No, 1.) In his Petition, Petitioner argues that Respondents violated
his (1) substantive due process rights by failing to provide him with adequate protection from COVID-19,
despite his heightened risk of contracting COVID-19 and suffering serious injury or death, and (2)
procedural due process rights under 8 U.S.C, § 1226 by detaining him at Orange County Jail OCI’) in
Goshen, New York since July 1, 2019 without a bond hearing. (/d. {| 66-84.)

 
Case 1:20-cv-04172-GBD-GWG Document 32 Filed 08/27/20 Page 2 of 14

(“Mot. for PI and TRO”), ECF No. 5, at 1.) Petitioner’s motion for a preliminary injunction is
GRANTED. Within seven business days from the date of this Memorandum Decision and Order,
Respondents shall provide an individualized bond hearing to Petitioner to determine whether his
detention is justified, and within one business day thereafter shall advise this Court of the outcome
of the bond hearing.
I FACTUAL BACKGROUND
A. Criminal and Immigration History.

Petitioner is a 32-year-old man from Mexico who has lived in the United States since 2007,
(Pet. § 18.) Since 2018, Petitioner has been arrested twice. (Ud {J 19.) Specifically, on
February 7, 2018, Petitioner was arrested for, and later pleaded guilty to, attempted criminal
possession of a controlled substance in the third degree, in violation of New York Penal Law
(“NYPL”) §§ 110-220.16(1). Ud § 20.) He was sentenced to a five-year term of probation, (/d)
Subsequently, on June 20, 2019, while Petitioner was on probation, he was arrested and later
arraigned on charges of criminal possession of a controlled substance in the third degree, in violation
of NYPL § 220.16, and criminal possession of a controlled substance in the fifth degree, in violation
of § 220.06. Ud 421.) Shortly after Petitioner was released on bail, he appeared at his criminal
court hearing on July 1, 2019. Ud 9§ 21-22.) That same day, ICE arrested Petitioner and placed
him in custody in OCJ for purposes of placing him in removal proceedings. (Id. J 22; Decl. of
Deportation Officer Kevin King, Jr. (“King Decl.”), ECF No, 19, at {] 8. ICE served Petitioner
with a Notice to Appear, which charged him as removable pursuant to 8 U.S.C. § 1182(a)(6)(A)@)
for being present in the United States without having been admitted or paroled, and referred him for

removal proceedings at the Varick Street Immigration Court. (Pet. { 20; King Decl. { 8; Return to

 

2 On March 3, 2020, Petitioner pleaded guilty to NYPL §§ 110-220.16(1) and a violation of probation for his
2018 narcotics case. (Pet. {22 n.1.) He was sentenced to one year’s imprisonment. (King Decl. § 7.)

2

 

 
Case 1:20-cv-04172-GBD-GWG Document 32 Filed 08/27/20 Page 3 of 14

Habeas Petition (“Return”), Ex. 2 (Notice to Appear), ECF No. 17-2.) ICE ultimately determined
that Petitioner was subject to mandatory detention under 8 U.S.C. § 1226(c) pending removal
proceedings. (King Decl. | 8; Pet. 1.)

On December 11, 2019, relying on Petitioner’s 2018 drug conviction, the Immigration Judge
denied Petitioner’s applications for relief from removal and ordered him removed to Mexico,
(King Decl. 4 16; Return, Ex. 4 (Signed Oral Decision of Immigration Judge), ECF No. 17-4.) After
a week, Petitioner filed a Notice of Appeal with the Board of Immigration Appeals (“BIA”). (King
Decl. § 16.) On June 9, 2020, the BIA dismissed Petitioner’s appeal of the Immigration Judge’s
decision, rendering his removal order administratively final. Ud § 20; Return, Ex. 8 (“Decision of
the Board of Immigration Appeals”), ECF No. 17-8.) Accordingly, Respondents argue that
Petitioner is now detained under 8 U.S.C, § 123 1{a). (Sing Decl. J 20.)

Shortly thereafter, on June 17, 2020, Petitioner filed a Petition for Review (“PFR”) of his
removal order with the Second Circuit and filed a motion for a stay of removal on June 23, 2020.
See Hernandez-Aguilar v. Barr, No. 20-1851 (2d Cir.). By letter dated August 3, 2020, Petitioner
informed this Court that on July 30, 2020, the Second Circuit issued a 90-day tolling order regarding
his PFR so that Petitioner and Respondents can determine whether remand of the case to the BIA is
warranted. (Pet’r’s Letter dated Aug. 3, 2020, ECF No. 31.)

As to Petitioner’s detention, he remained in ICE custody from July 1, 2019 until he was
turned over on a writ to the Westchester County Department of Public Safety on March 3, 2020.
(King Decl. | 9.) On that day, Petitioner pleaded guilty to NYPL §§ 110-220.16(1) for his 2019
narcotics case and a violation of probation for his 2018 narcotics case. (/d. 7; Pet. [22 n.1.) He

was sentenced to one year’s imprisonment. (King Decl. § 7.) On March 20, 2020, after serving his
Case 1:20-cv-04172-GBD-GWG Document 32 Filed 08/27/20 Page 4 of 14

sentence for his felony narcotics conviction, Petitioner was returned to ICE custody and transferred
back to OCJ pending removal proceedings. (Ud. [ 9; Pet. 22.)
B. Medical and Living Conditions.

Petitioner claims that he has a history of smoking? and a BMI of 32.4, which renders him
obese (though at the lowest end of the relevant range). (Pet. {] 42, 46.) Petitioner further asserts
that these conditions place him “at elevated risk of serious illness or death if infected with
COVID-19.” Ud § 42.) In support of his assertion, Petitioner has submitted, inter alia, a letter from
a medical professional who previously reviewed his medical records, (See Mot. for PI and TRO,
Ex. | (Letter from Dr. Hoai-nam), ECF No. 5-1.) Ina May 27, 2020 letter, the medical professional
noted that Petitioner’s BMI was 32.4 as of his medical intake evaluation on March 20, 2020, “which
is [considered] clinically obese” and that he is “a former smoker, averaging 1 pack per day since
2016... prior to going into detention.” (fd) Moreover, she relayed her concern for Petitionet’s
health based on his medical history, “given his increased risk of becoming sick and of potentially
developing severe complications if exposed to COVID-19.” Gad.)

OCI has not been immune to the ongoing COVID-19 pandemic. Petitioner contends that at
least eight staff members have contracted the virus as of May 2020. (Pet. ¥ 48.) Petitioner further
claims that social distancing is impossible or not enforced at OCJ as “[d]etainees comingle with each
other and share common items, such as phones, a microwave, a television, a video headset to speak
with attorneys, and shared tables and chairs at which detainees sit together less than 6 feet apart and

play games.” (/d. § 49.) Petitioner also asserts that “detainces’ temperatures are not regularly

 

3 Respondents assert that “according to the OCJ’s medical screening forms, [Petitioner] reported that he was
not a smoker when he was initially admitted to OCJ on July 1, 2019, but later reported that he was a smoker
when he was transferred back to OCJ on March 20, 2020, after the COVID-19 pandemic was underway.”
(Resp’ts’ Mem. of Law in Opp’n to the Pet. for Writ. of Habeas Corpus and Mot. for Prelim, Inj./TRO (“Mem.
in Opp’n”), ECF No. 23, at 7.)
Case 1:20-cv-04172-GBD-GWG Document 32 Filed 08/27/20 Page 5 of 14

checked” and that “they are not provided with sufficient personal protective equipment and personal
hygiene supplies to conform with CDC guidance.” (/d. 50.) Petitioner further alleges that “[i]ntake
of new criminal inmates has continued throughout the pandemic, and intake of new ICE detainees
resumed on May 27, 2020.” (d.)

According to Respondents, Petitioner is housed in unit Alpha 2 where he is placed in his own
individual cell. (Mem. in Opp’n at 8; Decl. of Supervisory Detention and Deportation Officer Flynn
(“Flynn Decl.”), ECF No. 21, at 25.) Respondents further claim that “[d]ayroom space allows for
social distancing,” “[d]etainees within Alpha 2 are evaluated by medical [personnel] upon observed
or reported health issues,” “[s]ymptomatic detainees are relocated to the Medical Unit, and that “[t]he
staff in Alpha 2 wear masks.” (Flynn Decl. ¢26.) Respondents further state that although “detainees
do not wear masks within their cells, [they] wear masks while outside their cells.” (/d.) Respondents
assert that “[a]s of June 17, 2020, at 7:00 a.m., there were zero cases of confirmed COVID-19 at
OC” and “no ICE detainees or county inmates at OCJ were symptomatic for COVID-19.” (Mem.
in Opp’n at 9.)

Il. LEGAL STANDARD

“[A] preliminary injunction is ‘an extraordinary remedy never awarded as of
right.” Benisek v. Lamone, 138 S, Ct. 1942, 1943 (2018) (per curiam) (citation omitted). To obtain
a preliminary injunction, the moving party must establish “that he is likely to succeed on the merits,
that he is likely to suffer irreparable harm in the absence of preliminary relief, that the balance of

equities tips in his favor, and that an injunction is in the public interest.”* Winter v. Nat. Res. Def

 

4 Petitioner asserts that a preliminary injunction is also appropriate where petitioner has demonstrated
irreparable harm and “sufficiently serious questions going to the merits to make them a fair ground for
litigation and a balance of hardships tipping decidedly toward the party requesting the preliminary relief.”
(Mot. for PI and TRO at 3 (cleaned up).) The Second Circuit has held that district courts may grant preliminary
injunctions under the likelihood-of-suecess standard or the fair-ground-for-litigation standard. See Wright v.
Guiliani, 230 F.3d 543, 547 (2d Cir. 2000). However, where “the moving party seeks a preliminary injunction

5
Case 1:20-cv-04172-GBD-GWG Document 32 Filed 08/27/20 Page 6 of 14

Council, Inc., 555 U.S. 7, 20 (2008). Additionally, where the proposed injunction “will alter rather
than maintain the status quo the movant must show clear or substantial likelihood of success.”
Wright, 230 F.3d at 547 (citation omitted). “fhe standard[s] for granting a [TRO] and a preliminary
injunction pursuant to Rule 65 of the Federal Rules of [Civil] Procedure are identical.”
Spencer Trask Software & Info. Servs., LLC v, RPost Int'l Ltd., 190 F, Supp. 2d 577, 580 (8.D.N.Y.
2002); see also Andino v. Fischer, 555 F. Supp. 2d 418, 419 (S.D.N.Y. 2008) (“It is well established
that in this Circuit the standard for an entry of a TRO is the same as for a preliminary injunction.”).

YW. PETITIONER HAS DEMONSTRATED A LIKELIHOOD OF SUCCESS
ON THE MERITS OF HIS PROCEDURAL DUE PROCESS CLAIM

A. Petitioner’s Procedural Due Process Claim is Not Moot.

Asapreliminary matter, Respondents assert that the BIA’s June 9, 2020 denial of Petitioner’s
appeal renders Petitioner’s removal order administratively final. According to Respondents,
Petitioner is now detained pursuant to 8 U.S.C. § 1231(a), instead of § 1226(c), (Mem. in Opp’n at
22-23, see also Decision of the Board of Immigration Appeals), and, therefore, Petitioner’s
procedural due process claim, challenging his pre-removal order of detention under § 1226(c), is
moot, (Mem, in Opp’n at 23). In June 2020, Petitioner filed a PFR of his removal order along with
a motion for a stay of removal, both of which are currently pending before the Second Circuit. See
Hernandez Aguilar v, Barr, 20-1851 (2d Cir,),

§ 1231(a) applies only when detention is “imminent and certain,” and “no substantive

impediments remain to the immigrant’s removal.” Hechavarria y. Sessions, 891 F.3d 49, 55 (2d Cir.

 

that will affect ‘government action taken in the public interest pursuant to a statutory or regulatory scheme,
the injunction should be granted only if the moving party meets the more rigorous likelihood-of-success
standard.” Id, (citing Beal v. Stern, 184 F.3d 117, 122 (2d Cir. 1999)). Here, Petitioner is mandatorily
detained by ICE pursuant 8 U.S.C. § 1226(c), under which Congress explicitly granted authority to detain
individuals pending removal proceedings. Accordingly, Petitioner must meet the likelihood-of-success
standard for a preliminary injunction.
Case 1:20-cv-04172-GBD-GWG Document 32 Filed 08/27/20 Page 7 of 14

2018); see also, Tireus v. Decker, 17 Civ. 2348 C(WHP), 2018 WL 896047, at *7 (S.D.N.Y. Jan 31,
2018); Heredia v. Shanahan, 245 F. Supp. 3d 521, 523-25 (S.D.N.Y. 2017); Argueta Anariba v.
Shanahan, 190 F. Supp. 3d 344, 349-50 (S.D.N.Y. 2016). Here, because the Petition and the motion
to stay are currently pending, Petitioner’s removal is stayed pursuant to the Second Circuit’s
forbearance policy until that court decides his motion. See Jn re Immigration Petitions for Review
Pending in U.S. Court of Appeals for Second Circuit, 702 F.3d 160, 162 (2d Cir. 2012)), Indeed, the
Second Circuit’s forbearance policy stands as a substantive impediment to Petitioner’s removal until
that court issues a decision on his motion to stay. See Rodriguez Sanchez v. Decker, 431 F. Supp.
3d 310, 314 (S.D.N.Y. 2019) (holding that petitioner’s “removal is neither imminent nor certain so
long as his petition for review is pending in the Second Circuit and the forbearance policy remains
in effect, his detention is governed by § 1226, not § 1231.”). Accordingly, Petitioner’s procedural
due process claim is not moot, because he is being detained pursuant to § 1226(c) and not § 1231(a).

B. Petitioner’s Procedural Due Process Claim Supports the Issuance of a Preliminary
Injunction.

i. Likelihood of Success on the Merits.

Petitioner is likely to succeed on the merits of his claim that his mandatory detention pursuant
to 8 U.S.C. § 1226(c) is unreasonable and unconstitutional. “Freedom from imprisonment—from
government custody, detention, or other forms of physical restraint—lies at the heart of the liberty
that [the Due Process] Clause protects.” Zadvydas v. Davis, 533 U.S. 678, 690 (2001). The Supreme
Court has held that “[i]t is well established that the Fifth Amendment entitles aliens to due process
of law in deportation proceedings.” Reno vy. Flores, 507 U.S. 292, 306 (1993).

The Supreme Court has upheld the constitutionality of a short period of mandatory detention
under § 1226(c) without a bond hearing during the pendency of removal proceedings.

See Demore v. Kim, 538 U.S. 510 (2003). The Second Circuit, however, declined to extend
Case 1:20-cv-04172-GBD-GWG Document 32 Filed 08/27/20 Page 8 of 14

Demore’s holding to a non-citizen’s indefinite detention pursuant to § 1226(c). Additionally, the
Second Circuit has held that “[i]n order to avoid serious constitutional concerns, an implicit time
limitation must be read into section 1226(c)” and that a non-citizen should “be afforded a bail hearing
before an immigration judge within six months of his or her detention.” Lora v. Shanahan,
804 F.3d 601, 614 (2d Cir, 2015), cert. granted, judgment vacated, 138 §. Ct. 1260 (2018). Absent
such a hearing, a non-citizen’s detention pursuant to § 1226(c} “would violate his right to due
process,” Id. at 613.

Although the Supreme Court later rejected the Second Circuit’s conclusion, finding that
“§ 1226(c) mandates detention of any alien falling within its scope and that detention may end priot
to the conclusion of removal proceedings ‘only if the alien is released for witness-protection
purposes,” Jennings v. Rodriguez, 138 S. Ct. 830, 847 (2018), the Court addressed the limitations
of detention as a statutory matter. Indeed, the Court did not analyze any due process concerns, and
even emphasized that “due process is flexible . . . and it calls for such procedural protections as the
particular situation demands,” /d. at 852 (quoting Morrissey v. Brewer, 408 U.S. 471, 481 (1972)).
Since Jennings, “[nJumerous courts in this Circuit have concluded that aliens subject to mandatory
detention under 8 U.S.C. § 1226(c) ‘are entitled to individualized determinations as to their risk of
flight and dangerousness when their continued detention becomes unreasonable and unjustified.’”
Sophia v. Decker, No. 19 Civ. 9599 (LGS), 2020 WL 764279, at *3 (S.D.N.Y, Feb. 14, 2020)
(collecting cases). In determining whether a petitioner’s detention is unreasonable or unjustified,
thereby entitling him to a bond hearing, courts in this District perform a multi-factor test, as first
articulated in Sajous v. Decker, No. 18 Civ. 2447, 2018 WL 2357266 (S.D.N.Y. May 23, 2018),
appeal withdrawn, No. 18-2591, 2019 WL 4137822 (2d Cir. May 7, 2019). These factors include:

(1) the length of time the alien has been detained; (2) whether the alien is responsible
for the delay; (3) whether the alien has asserted defenses to removal; (4) whether the
Case 1:20-cv-04172-GBD-GWG Document 32 Filed 08/27/20 Page 9 of 14

alien’s civil immigration detention exceeds the time the alien spent in prison for the
crime that rendered him removable; and (5) whether the facility for the civil
immigration detention is meaningfully different from a penal institution for criminal
detention.

Joseph v. Decker, No. 18 Civ. 2640 (RA), 2018 WL 6075067, at *10 (S.D.N.Y. Nov. 21, 2018),
Here, the weight of these factors tilts in Petitioner’s favor.

First, Petitioner has been detained for over a year, including the 210 days credited towards
his criminal sentence, without a bond hearing pending his removal proceedings.” “As a rule of
thumb, courts applying the multi-factor analysis have regarded detentions exceeding six months
without a bond hearing as favoring the finding of a due process violation.” Graham vy. Decker, No.
20 Civ. 3168, 2020 WL 3317728, at *5 (S.D.N.Y. June 18, 2020). At a minimum, courts in this
District have found that detention for over one year without a bond hearing violates due process.
See, e.g, Rosemond v. Decker, No. 19 Civ. 9657 (NSR) (LMS), 2020 WL 1876318, at *4 (S.D.NY.
Apr. 14, 2020) (over a year); Reid v. Decker, No. 19 Civ, 8393 (KPF), 2020 WL 996604, at *9
(S.D.N.Y. Mar. 2, 2020) (same). Here, the length of Petitioner’s detention—over a year without a
bond hearing—substantially exceeds the six-month presumptively reasonable period. Accordingly,

this factor weighs in favor of Petitioner.

 

5 At oral argument, this Court inquired as to whether any portion of Petitioner’s detention period pending his
removal proceedings has been credited to the criminal sentence Petitioner received for his second felony
narcotics conviction. In response, Respondents filed a letter, arguing that based a document titled
“Computation of Sentence” prepared by the Westchester County Department of Correction, “210 days of the
period during which the petitioner was detained pending his removal proceedings, from August 6, 2019,
through March 2, 2020, were credited towards his criminal sentence,” (Resp’ts’ Letter dated July 1, 2020,
ECF No. 29.) Petitioner claims that “the 210 days credited towards [his] criminal sentence should not be
discounted from his period of immigration detention” and that “even if those days are discounted, his detention
has still grown unreasonably prolonged in light of his 159 additional days [as of July 3, 2020] in ICE custody
and the high likelihood of prospective detention.” (Pet.’s Letter dated July 3, 2020, ECF No. 30.) Even if
210 days are discounted, Petitioner has spent over six months in immigration detention to date, a length of
time that courts in this District have found to be sufficient to show a due process violation (as discussed
above).

 

 
Case 1:20-cv-04172-GBD-GWG Document 32 Filed 08/27/20 Page 10 of 14

Second, Petitioner is not responsible for the delay in receiving a hearing. Respondents argue
that the length of Petitioner’s detention is not due to any unreasonable delay caused by them, but
rather “is attributable to actions taken by Petitioner and his counsel and the time it took to adjudicate
the various forms of relief sought by Petitioner.” (Mem. in Opp’n at 23.) However, “pursuit of relief
from removal does not, in itself, undermine a claim that detention is unreasonably prolonged.”
Hernandez v. Decker, 18 Civ. 5026 (ALC), 2018 WL 3579108, at *9 (S.D.N.Y. July 25, 2018).
Petitioner has not caused any delay of his removal proceedings as he “has diligently challenged his
deportation by promptly obtaining an attorney, filing his nonfrivolous applications for relief from
removal in accordance with court deadlines, and timely appealing the immigration court’s decision.”
(Mot. for PI and TRO at 10.) It would be improper to hold these delays against Petitioner as they
reflect his efforts to obtain relief from removal. See Sophia, 2020 WL 764279, at *4 (holding that
this factor weighs in the petitioner’s favor where “[t]he record indicates that the length of his
detention is primarily due to his efforts to ensure that he could proceed with legal counsel, his
compliance with the Immigration Judge’s schedule, and his decision to appeal the final decision
concluding that the DHS had established removability.”). As such, this factor tips in Petitioner’s
favor.

The third, fourth, and fifth factors also weigh in favor of Petitioner. Here, Petitioner is
asserting defenses to his removal. Particularly, Petitioner states that he “timely filed and pursued
non-frivolous applications for relief from removal which are currently on appeal before the Board
of Immigration Appeals.” (Mot. for PI and TRO at 10.) “The Court need not inquire into the strength
of [a petitioner’s] defenses—it is sufficient to note their existence and the resulting possibility that
the [p]etitioner will ultimately not be removed, which diminishes the ultimate purpose of detaining

the [petitioner pending a final determination as to whether he is removable.” Sajous, 2018 WL

10
Case 1:20-cv-04172-GBD-GWG Document 32 Filed 08/27/20 Page 11 of 14

2357266, at *11. Thus, the third factor weighs in favor of Petitioner. Petitioner was also sentenced
to 364 days concurrent imprisonment for his 2018 and 2019 drug offenses, of which he was required
to serve 225 days. (Defs,’ Letter dated July 1, 2020, Ex. 1 (Westchester County Dep’t of Correction
Computation of Sentence), ECF No. 29-1; Mot, for PI and TRO at 10-11.) Even assuming,
arguendo, that the 210 days Respondents allege were credited to Petitioner’s criminal sentence were
subtracted from the period of time Petitioner has been in detention at OCJ, because Petitioner’s time
in immigration custody will soon be roughly the same as Petitioner’s sentence and Petitioner is
currently detained at a penal institution, OCJ, the fourth and fifth factors weigh in favor of Petitioner.
See Rosemond yv. Decker, No. 19 Civ. 9657 (NSR) (LMS), 2020 WL 3965309, at *9 (S.D.N.Y. Apr.
1, 2020), report and recommendation adopted, No. 19 Civ. 9657 (NSR) (LMS), 2020 WL 1876318
(S.D.N.Y. Apr. 14, 2020) (finding that the fourth factor weighs in favor of the petitioner where the
petitioner’s time in immigration custody will soon exceed the length of his sentence in light of “the
continuation of his removal proceedings on remand from the BIA (including any further appeals that
might thereafter ensue)... .”).

Considering these factors, Petitioner’s continued detention without a bond hearing does not
conform with the requirements of due process. Accordingly, Petitioner has demonstrated a
substantial likelihood of success on the merits of his petition, and is therefore entitled to an
individualized bond hearing, as a form of relief.

ii Irreparable Harm.

Petitioner has made a showing that he will suffer irreparable harm absent a preliminary
injunction, Where, as here, the petitioner has asserted a constitutional violation, a presumption of
irreparable harm attaches. Jolly v. Coughlin, 76 F.3d 468, 482 (2d Cir. 1996). “Several courts in
this circuit have concluded that the deprivation of an alien’s liberty is, in and of itself, irreparable

harm.” Sajous, 2018 WL 2357266, at *12 (S.D.N.Y. May 23, 2018) (cleaned up). Here, Petitioner
li
Case 1:20-cv-04172-GBD-GWG Document 32 Filed 08/27/20 Page 12 of 14

asserts that he is being deprived of liberty without due process of law by being detained without a
bond hearing for over a year, or, alternatively, over six months when excluding the 210 days that
were credited to his criminal sentence. Additionally, Petitioner has demonstrated that he is
substantially likely to succeed on the merits of his due process claim. As such, Petitioner has made
a showing that he will suffer irreparable harm unless an individualized bond hearing is granted.®

iii. Balance of Equities and Public Interest.

Petitioner has demonstrated that the balance of equities and public interest weigh in his favor.
“Where the Government is the opposing party, the final two factors in the temporary restraining
order analysis—the balance of the equities and the public interest—merge.” Coronel vy. Decker, No.
20 Civ. 2472 (AJN), 2020 WL. 1487274, at *7 (S.D.N.Y. Mar. 27, 2020) (citation omitted). First, as
explained above, Petitioner has demonstrated a likelihood of success on the merits of his procedural
due process claim. Accordingly, the public interest is best served by ensuring that the constitutional
right of Petitioner is protected. See Sajous, 2018 WL 2357266, at *13 (“[P]ublic interest is best
served by ensuring the constitutional rights of persons within the United States are upheld.”).
Moreover, “[t}he Second Circuit has concluded that, where a [petitioner] alleges constitutional
violations, the balance of hardships tips decidedly in the [petitioner]’s favor despite arguments that
granting a preliminary injunction would cause financial or administrative burdens on the

Government.” Id. (citing Mitchell v. Cuomo, 748 F.2d 804, 808 (2d Cir. 1984)). Indeed,

 

6 Because Petitioner has shown irreparable harm by establishing the risk of injury to his constitutional rights,
this Court need not assess whether he has established the risk of injury to his health. Moreover, Petitioner
asserts that in the alternative, he is entitled to relief in the form of immediate release pursuant to Mapp.
“IF Jederal courts have inherent authority to admit to bail individuals properly within their jurisdiction.” Mapp,
241 F.3d at 226. To succeed on a claim under Mapp, “[t]he petitioner must demonstrate that the habeas
petition raise[s] substantial claims and that extraordinary circumstances exist{ | that make the grant of bail
necessary to make the habeas remedy effective.” Jd. (second alteration in original) (quoting Grime vy.
Coughlin, 913 F.2d 41, 44 (2d Cir, 1990)). In light of the fact that the relief sought in the Petition is being
granted, Petitioner has not established the existence of extraordinary circumstances that make the grant of bail
necessary to make the habeas remedy effective. See Lopez v. Sessions, No. 18 Civ. 4198 (RWS), 2018 WL
2932726 (S.D.N.Y. June 12, 2018).

12
Case 1:20-cv-04172-GBD-GWG Document 32 Filed 08/27/20 Page 13 of 14

Respondents are unlikely to suffer any harm from the granting of the preliminary injunction, as a
bond hearing will not unreasonably strain Respondents’ resources nor will it undermine the
enforcement of the U.S. immigration laws. “Such a hearing, of course, does not mean that the
Petitioner will be released—it requires only that he be given a right to demonstrate that he is not a
flight risk or danger and thus is entitled to be released on bond pending a determination of
removability.” /d. (citations omitted), Therefore, the balance of the equities and the public interest
favor entry of a preliminary injunction.

C. The Procedural Requirements of Petitioner’s Bond Hearing.

For reasons stated above, Petitioner is entitled to a preliminary injunction instructing
Respondents to provide him with an individualized bond hearing. At Petitioner’s bond hearing,
Respondents are required to demonstrate by “clear and convincing evidence” that Petitioner poses a
risk of flight or a danger to the community. See Graham, 2020 WL 3317728, at *8 (“The
overwhelming majority of courts have concluded, post-Jennings, that when unreviewed detention
has become unreasonable, the government must bear the burden of proof at a bond hearing by clear
and convincing evidence, to ensure the preservation of the detainees’ fundamental liberty interests”
(cleaned up).). The Immigration Judge must also consider Petitioner’s ability to pay and alternatives
to detention. “These two procedural safeguards—a clear and convincing standard of proof, and
consideration of the ability to pay and conditions of release-—are the two conditions most often
ordered as constitutionally necessary.” Sophia, 2020 WL 764279, at *5 (citation omitted).

IV. CONCLUSION

Petitioner’s motion for a preliminary injunction, (ECF No. 8), is GRANTED. Within seven
business days from the date of this Memorandum Decision and Order, Respondents shall provide an
individualized bond hearing to Petitioner to determine whether his detention is justified, and within

one business day thereafter shall advise this Court of the outcome of the bond hearing, The bond

13

 
Case 1:20-cv-04172-GBD-GWG Document 32 Filed 08/27/20 Page 14 of 14

hearing must include the above-described procedural safeguards. Should Respondents fail to
provide such a hearing, Respondents shall release Petitioner from detention within seven business

days from the date of this Memorandum Decision and Order.

Dated: New York, New York
August 27, 2020
SO ORDERED.

pss & Doras

RAG DANIELS
us ed States District Judge

 

14
